Territory of Michigan, to wit
To the Marshall of the territory of Michigan, Greeting:
In the name of the territory of Michigan:—whereas Robert Abbott, of the district of Detroit, by the consideration of the Supreme Court, holden *25at Detroit, on the fifth day of October one thousand eight hundred eight, recovered judgment against Thomas Jones for the Sum of two hundred Sixty three dollars damages, and forty six dollars, thirty seven & half Cents costs of Suit, as appears of record, whereof execution remains to be done; Therefore in the name of the territory of Michigan You are hereby commanded that of the goods & chattels or lands of the Said Thomas Jones, within your precint, you cause to be levied, and the Same being disposed of, as the law directs, paid & Satisfied unto the Said Robert Abbott the aforesaid Sum, being three hundred nine dollars and thirty Seven & half cents in the whole, with twenty five cents more for this writ, and thereof also Satisfy yourself for your own fees; and for the want of goods, chattels, or lands of the Said Thomas Jones to be Shewn unto you, or found within your precint, to the acceptance of the Said Robert Abbott, to Satisfy the sums aforesaid, You are hereby Commanded to take the body of the Said Thomas Jones and him Commit to the Keeper of the jail in the District of Detroit, within the Said territory, who is hereby Commanded to receive the Said Thomas Jones, and him Safely Keep untill he pay the full Sum above mentioned, with your fees, or that he be discharged by the Said Robert Abbott, the Creditor, or otherwise by order of law. Hereof fail not, but of this writ, with your doings therein make due return on the third monday in September next.
Dated at Detroit the thirty first day of august one thousand eight hundred nine. Peter Audrain Clk. S. C. M. T.
Jones adv Abbot—
1 point— By the common law a negro is no[t] a slave or the subject of property—Ist Blac. Com. 126 & 127— also Idem 422. 423 — 424 & 425—
The Statutes and laws of this Country, do not recognize slavery—But on the contrary expressly negative such a state in society—Vide the ordinance of Congress passed 1787. Article 6—
It therefore follows that if the pltflf cannot establish his right in this propy sold either by common law or Statute, the promise must fall for want of consideration—2d Blac. Com. 442 443 &c to 448.
Every contract contains a warrantee of the title & representation—2 Blac. 451.
But if it should be considered that the Pltff had a title in the thing sold Suff* to support his action yet he is not entitled to recover agn Def1
*26The contract or bargain was conditional and not binding on defendant unless those conditions and representations have been complied with on part of Pltf. and are true as stated.—
Is By the evidence of Pltff it appears That he declared that the woman had no defect whatever, except that she beat and abused Mrs Abbot—in other respects she stood unexceptionable—
The withholding any material circumstances, which ought to be disclosed will vitiate a contract—5 Bur. 2639—H Blac. pa. 17.
Abbot warranted the woman a Slave, and also that she was sound & had no fault except beating his wife—
3d Blac. Com. pa 166— [ ? ] 164 & 165—
May be liked to contract for insurance. Cowper 787 & 788—false representation vitiate &c—
Avers in Decl. that Mary was the Propy of sd Rob1 Sum alledged to be paid—200 Dollars—
Mr Curry—Mr Jones & Abbot were together before his shop Door—That they began about a negro wench who was in the Jail at the time—That Jones asked Abbot if she had no fault, except that she had threatened to whip Mrs Abbot. That 2 or 3 days after Mr Dequindre came with the woman and Abbot took her by the Arm and offered to deliver her to Mr Abbot, Mr Jones refused the wench stating that she was rotten with the pox—
That Abbot told Jones at the time of the purchase that the wench was his—
That Doc1 Ebberts declared that the wench had been rotten with the pox, but that she was cured all but—That is she was almost well—
Mr Pattinson—That he offered to sell a Pawny Boy—Jones answered he was about purchasing a wench of Mr Abbot—That he called again & informed he had purchd Mr [Abbott’s] Wench & called upon the Dep1 for 200 dollars to pay for the wench—
Jones Advs Abbot Brief
Robt Abbot vs Thos Jones— Supreme Court. Action for the consideration money promised for the sale of a negro wench—
A negro, not the subject of property—
See the ordinance—of 1787
2. If a negro is property and the subject of sale and transfer—The purchaser ought to be furnished with evidence of such property—
3d In all sales, the law raises a warrantee that the property is sound—
*27Abbott vs Jones—
By the Com. Law a Negro is not a slave or the subject of property—i1 of Blac. 126 & 127. also Idem 422. 423. 424 & 425—Salkd 666 & 667—Mod. 5 vol. 182, 187 &c Chamberline’s case
There are no statutes in this country authorising slavery—But on the contrary the ordinance of congress of 1787 expressly negatives slavery—
Objection that slavery is warranted by treaty in this gov1—
If then the common law doth not warrant slavery, and there exists no statute recognising that principle, The pltff must fail in support of his action for want of consideration on which to ground his promise—
2d Blac. Com 442.3.4.5.6.7.8
Every person who sells warrants the propy 2d Blac 481
The Pltff in the present instance warranted the woman to be a slave, and further that she had no fault but that of beating her mistress— Espe 10
The woman was unsound and inflicted with a disorder which rendered her offensive in society—-Which circumstance was carefully hidden—
H. Blacks. 7 [17] &c.
The case of warranty & representation in insurance similar—which must be true when made or the contract will be void—Espe 67 &c.
Hickman [ ? ] 3d Blac. 165
Sale 2d July 1803—
Abbot vs Jones—
I. A negro in this Territory not Subject to slavery in Ordinance of Congress of 1787— Salkd 666 & 667. also Modern 5. 182 &c— Blac. Com. vol. 1 pa 126 & 127. Idem 422. 3. 4. & 5.
2d It is contrary to reason, that in a free country, One class of the community should be bound in perpetual servitude to the other— Blac. vol. 1. 126 & 127 also 422. 3. 4 & 5—
3d If a negro is not the subject of property, It will follow that this must fail as a promise without consideration and if verdict should pass for Pltff, it would be arrested—Salkeld 666 & 667
Bail 3d Bl. 291
Mr Curry—Mr J. & the dep1 were sitting together, when Mr Abbot came and sat with them Mr Abbot offered to sell &c Mr Abbott said that there was no fault except that she had beat his wife— That she was a slave and *28that he would warrant her to be a slave— That some time after Mr A. J. & Curry were sitting together & Mr Dequindre bring the Wench from Jail and Mr Abbot tendered her That Jones refused to receive her stating she was rotten with the pox—
Abbot sd he purchd her as a slave & he would warrant her as such—
That he offered no bill of sale &c.
Believes that the woman was not in Jail when the sale was made—
Mr McIntosh— That he bought Mary of Pierre Convoier at this place That P. Convoier lived at Vincennes— July 1788-—■
Mr Hickman—that at the time of the delivery the wench was well, but that she had a defect in walking &c
That she might be a slave in 1803 altho free in 1788.
Statutes of Can. 50. 2d Arf—

[In the handwriting of Peter Audrain]


[In the handwriting of Solomon Sibley]


[Sibley Papers, Vol. 16A (935), mss. 63 and 66, Burton Historical Collection, Public Library, Detroit]